DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 11 and 16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Suvorov (US 2011/0092057).

    PNG
    media_image1.png
    272
    436
    media_image1.png
    Greyscale

(Claim 11) Suvorov teaches a method comprising:
forming a first III-V compound layer (20) over a substrate (10);
forming a second III-V compound layer (22) over the first III-V compound layer,

defining a source/drain region (30),
wherein defining the source/drain region comprises implanting first dopants into the first III-V compound layer and the second III-V compound layer (paragraph 44), and
wherein a topmost surface of source/drain region (30) is below a topmost surface of the second III-V compound layer (22, fig. 6 # ‘x’ markings, paragraph 45).
(Claim 16) Suvorov teaches the method further comprising:
forming a first buffer layer (paragraph 34) over the substrate, wherein forming the first III-V compound layer comprises forming the first III-V compound layer over the first buffer layer, and
wherein a crystal structure of the first buffer layer is more similar to a crystal structure of the first III-V compound layer than a crystal structure of the substrate is to the crystal structure of the first III-V compound layer (transition layer, paragraph 34). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suvorov (US 2011/0092057).
(Claim 12) Suvorov lacks wherein the source/drain region has a depth ranging from 5 nm to 100 nm.
However, Suvorov teaches wherein the source/drain region has a depth ranging from 2.1 nm to 102 nm (2 nm thickness for #20 paragraph 34, and 0.1 to 100 nm for #22 paragraph 35) for benefit of preventing defect formation (paragraph 35).

Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05 (I).
Claim 17) Suvorov lacks the method further comprising:
forming a second buffer layer over the first buffer layer,
wherein forming the first III-V compound layer comprises forming the first III-V compound layer over the second buffer layer, and
wherein a crystal structure of the second buffer layer is more similar to the first III-V compound layer than a crystal structure of the first buffer layer is to the crystal structure of the first III-V compound layer.
However, Suvorov teach alternative embodiment, comprising:
forming a second buffer layer over the first buffer layer,
wherein forming the first III-V compound layer (20) comprises forming the first III-V compound layer over the second buffer layer (paragraph 33), and
wherein a crystal structure of the second buffer layer is more similar (transition) to the first III-V compound layer than a crystal structure of the first buffer layer is to the crystal structure of the first III-V compound layer (paragraph 33) for the benefit of balancing strain in the layers (paragraph 33).
.

Claims 13 – 15 and 18 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suvorov (US 2011/0092057) in view of Sirinivasan (US 2013/0056793).
(Claim 13) Suvorov lacks wherein defining the source/drain region comprises further comprises implanting a group V species in the first III-V compound layer and the second III-V compound layer.
However, Sirinivasan teaches wherein defining the source/drain region comprises further comprises implanting a group V species in the first III-V compound layer and the second III-V compound layer for the benefit of preventing loss of group V elements in the group III-V compound layer (paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of preventing loss of group V elements in the group III-V compound layer.
(Claim 14) Suvorov lacks wherein defining the source/drain region comprises implanting the group V species at a same time as implanting the first dopants.
However, Sirinivasan teaches wherein defining the source/drain region comprises implanting the group V species at a same time as implanting the first dopants for the benefit of preventing loss of group V elements in the group III-V compound layer (paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of preventing loss of group V elements in the group III-V compound layer.
(Claim 15) Suvorov lacks wherein defining the source/drain region comprises implanting the group V species before or after implanting the first dopants.
However, Sirinivasan teaches wherein defining the source/drain region comprises implanting the group V species before or after implanting the first dopants for the benefit of preventing loss of group V elements in the group III-V compound layer (paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of preventing loss of group V elements in the group III-V compound layer.


    PNG
    media_image1.png
    272
    436
    media_image1.png
    Greyscale

(Claim 18) Suvorov teaches a method comprising:
depositing a first buffer layer (paragraph 23) over a substrate (10);
depositing a first III-V compound layer (20, paragraph 34) over the first buffer layer;
depositing a second III-V compound layer (22, paragraph 35) over the first III-V compound layer;
forming a source/drain region (30),
depositing a passivation layer (24) over the second III-V compound layer (22); and
forming a contact (44) extending from above a top surface of the passivation layer (24) through the passivation layer to below a bottom surface of the passivation layer,
wherein the contact (44) is electrically connected to the source/drain region (30).
Suvorov lack: 
wherein forming the source/drain region comprises doping the first III-V compound layer and the second III-V compound layer with a group V species.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of preventing loss of group V elements in the group III-V compound layer. 
 (Claim 19) Suvorov teaches wherein an interface between the contact (44) and the source/drain region (30) is below a topmost surface of the second III-V compound layer (22, which below the passivating layer (24).
(Claim 20) Suvorov lacks:
wherein forming the source/drain region further comprises doping the first III-V compound layer and the second III-V compound layer with n-type dopants or p-type dopants, and wherein a ratio of the n-type dopants or p-type dopants to the group V species ranges from 1,000:1 to 10:1.
However, Srinivasan teaches wherein forming the source/drain region further comprises doping the first III-V compound layer and the second III-V compound layer with n-type dopants or p-type dopants, and wherein a ratio of the n-type dopants or p-type dopants to the group V species ranges from 1,000:1 to 10:1 (paragraphs 36, 38) for the benefit of preventing loss of group V elements in the group III-V compound layer (paragraph 37).

Allowable Subject Matter
Applicant’s claims 1 – 10 are allowable, because prior art does not teach:
(Claim 1) the second III-V compound layer having a higher bandgap than the first III-V compound layer;
wherein a region of the source/drain region below a bottommost surface of the second III-V compound layer comprises the group V species.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 24, 2022